DETAILED ACTION
Allowable Subject Matter
Claims 1–14 and 16 are allowed. 
The Information Disclosure Statement filed on July 22nd, 2022 does not affect the allowable status of the claims because this application was allowed based on reported experimental results. However, the Office newly notes that the cited articles and publications were not peer-reviewed.
The claimed invention is expected to produce nuclear fusion according to the experimental results, however, it is not necessarily expected to produce any net production of energy.
As stated in the previous Notice of Allowance mailed on August 2nd, 2022, the Office is persuaded that the invention has some function, not necessarily achieving the net production of energy but achieving fusion nonetheless. 
Furthermore, Applicant states in the Specification at [0120] that although various theories for fusion are postulated within the Specification, there was no requirement to provide or address the theory and therefore the claimed invention is not limited by the possible theory supporting the results. Therefore, the non-peer reviewed theories do not affect the reported functioning of the claimed invention.
In allowing the claimed invention, the Office makes no assertions as to the merits of the theories presented in this application. Furthermore, the Office makes no assertions as to whether these assemblies will work to create fusion conditions as intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628